Case 2:21-cv-03568-ARR-AYS Document 1-1 Filed 06/24/21 Page 1 of 10 PageID #: 6




                  EXHIBIT A
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                       INDEX NO. UNASSIGNED
         Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     2 of 10 PageID #: 7
                                                                              NYSCEF:  01/27/2021




   SUPREME COURT OF THE STATE OF NEW YORK                                            Index No.
   COUNTY OF SUFFOLK                                                                 Date Filed:

   DOLORES BOND,                                                                     Plaintiff designates SUFFOLK Count),
                                                                                     as the place of trial
                                            Plaintiff,
                                                                                     The basis of venue is
                            -against-                                                plaintiffs residence

                                                                                     SUMMONS
   BJ'S WHOLESALE CLUB, INC. and
   DEER PARK ENTERPRISE, LLC,                                                        Plaintiff resides at
                                                                                     72B Evergreen St.
                                                                                     West Babylon, NY 11704
                                            Defendants.
                                                                                     County of SUFFOLK
   To the above named Defendants:

            You are hereby summoned to answer the complaint in this action and to serve a copy ofyour answer, or, if the
   complaint is not served with this summons, to serve a notice of appearance on the plaintiffs attorney within 20 days
   after the service of this summons, exclusive of the day of service (or within 30 days after the service is complete if this
   summons is not personally delivered to you within the State of New York); and in case of your failure to appear or
   answer, judgment will be taken against you by default for the relief demanded in the complaint.

   Defendants' addresses:

   BJ'S WHOLESALE CLUB, INC:
         eo CT Corporation System
         111 Eighth Ave.
         New York, NY 10011

   DEER PARK ENTERPRISE, LLC:
        c/o CT Corporation System
        80 State St.
        Albany, NY 12207-9543

                                                            SIBEN & SIBE1V, LLP
                                                            Attorneys for Plaintiff
                                                            Office and Post Office Address
                                                            90 East Main Street
                                                            Bay Shore, New York 11706
                                                            (631) 665-3400
                                                            File No.: 9/22/20 F

                                   SEND TO YOUR INSURANCE COMPANY PROMPTLY




This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                          1 of           9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
         Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     3 of 10 PageID #: 8
                                                                              NYSCEF:  01/27/2021




                    SUPREME COURT OF THE STATE OF NEW YORK
    AGF/tv          COUNTY OF SUFFOLK
                                                                                X

                   DOLORES BOND,

                                                           Plaintiff,               COMPLAINT
                                    - against -
                                                                                    Index No.
                   BJ'S WHOLESALE CLUB, INC. and
                   DEER PARK ENTERPRISE, LLC,

                                                           Defendants.

                                                                               X

                            Plaintiff, complaining of the defendant by her attorneys, MEN & SIBEN, LLP, respectfully

                   alleges, upon information and belief:

                            FIRST: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                           was a domestic corporation duly organized and existing under and by virtue of the laws of the

                   State of New York.

                            SECOND: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                   INC., was a foreign corporation authorized to do business in the State of New York.

                            THIRD: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                   INC., was a partnership or other unincorporated entity authorized to do business in the State of New

                   York.

                            FOURTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                   INC., was the owner and/or one of the owners of premises located at 1900 The Arches Circle, #7073,

                   Deer Park, County of Suffolk, New York.




This isLawa Offices
              copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the        time of its printout from the court system's electronic website, had not yet been reviewed and
SIBEN &  SIBEN,   LLP.
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
      90 Easi Main St.
filings   for various reasons, readers should be aware that documents bearing this legend may not have been
    Bay Shore, NY 11706
accepted for filing by the County Clerk.                                                                              2 of   9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
         Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     4 of 10 PageID #: 9
                                                                              NYSCEF:  01/27/2021




                            FIFTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                    INC., its agents, servants and/or employees operated premises located at 1900 The Arches Circle,

                    #7073, Deer Park, County of Suffolk, New York.

                            SIXTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                    INC., its agents, servants and/or employees managed premises located at 1900 The Arches Circle,

                    #7073, Deer Park, County of Suffolk, New York.

                            SEVENTH: That at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                    INC., its agents, servants and/or employees controlled premises located at 1900 The Arches Circle,

                    #7073, Deer Park, County of Suffolk, New York.

                           EIGHTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                    INC., its agents, servants and/or employees maintained premises located at 1900 The Arches Circle,

                    #7073, Deer Park, County of Suffolk, New York.

                           NINTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                    INC., was the owner and/or one of the owners of the building located at 1900 The Arches Circle,

                    #7073, Deer Park, County of Suffolk, New York.

                           TENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                    INC., its agents, servants and/or employees operated the building located at 1900 The Arches Circle,

                    #7073, Deer Park, County of Suffolk, New York.

                           ELEVENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE

                    CLUB, INC., its agents, servants and/or employees managed the building located at 1900 The Arches

                    Circle, #7073, Deer Park, County of Suffolk, New York.




This isLaw a Offices
               copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
 SIBEN &  SIBEN,
approved by the    LLP.
                        County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
       90 East Main St.
filings    for    various   reasons, readers should be aware that documents bearing this legend may not have been
     Bay Shore, NY 11706
accepted for filing by the County Clerk.                                                                               3 of   9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
        Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO.  1                  Document 1-1 Filed 06/24/21 Page RECEIVED
                                                                     5 of 10 PageID #: 10
                                                                               NYSCEF:  01/27/2021




                            TWELFTH: That at all times hereinafter mentioned, defendant, BJ'S WHOLESALE CLUB,

                    INC., its agents, servants and/or employees controlled the building located at 1900 The Arches

                    Circle, #7073, Deer Park, County of Suffolk, New York.

                            THIRTEENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE

                    CLUB, INC., its agents, servants and/or employees maintained the building located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                            FOURTEENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE

                    CLUB, INC., was the owner and/or one of the owners of the doorway and glass door located at the

                    tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park, County of

                    Suffolk, New York.

                           FIFTEENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE

                    CLUB, INC., its agents, servants and/or employees operated the doorway and glass door located at

                    the tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park, County of

                    Suffolk, New York.

                           SIXTEENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE

                    CLUB, INC., its agents, servants and/or employees managed doorway and glass door located at the

                    tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park, County of

                    Suffolk, New York.

                           SEVENTEENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE

                    CLUB, INC., its agents, servants and/or employees controlled doorway and glass door located at the

                   tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park, County of

                   Suffolk, New York.




This isLawa Offices
               copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which,   at the
SIBEN & SIBEN,       time of its printout from the court system's electronic website, had not yet been reviewed and
                  LLP.
approved    by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
      90 East Main St.
filings   forNYvarious     reasons, readers should be aware that documents bearing this legend may not have been
    Bay Shore,    11706
accepted for filing by the County Clerk.                                                                               4 of   9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
        Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO.  1                  Document 1-1 Filed 06/24/21 Page RECEIVED
                                                                     6 of 10 PageID #: 11
                                                                               NYSCEF:  01/27/2021




                            EIGHTEENTH: That, at all times hereinafter mentioned, defendant, BJ'S WHOLESALE

                    CLUB, INC., its agents, servants and/or employees maintained doorway and glass door located at the

                    tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park, County of

                    Suffolk, New York.

                            NINETEENTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, was a domestic corporation duly organized and existing under and by virtue of

                    the laws of the State of New York.

                            TWENTIETH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, was a foreign corporation authorized to do business in the State of New York.

                            TWENTY-FIRST: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, was a partnership or other unincorporated entity authorized to do business in

                    the State of New York.

                            TWENTY-SECOND: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, was the owner and/or one of the owners of premises located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                            TWENTY-THIRD: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees operated premises located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                            TWENTY-FOURTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees managed premises located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.




This isLawa Offices
                copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which,
 SIBEN & at
          SIBEN,the
                  LLP.time of its printout from the court system's electronic website, had not yet been reviewed and
approved
       90 Eastby  the
               Main St. County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings    forNYvarious
     Bay Shore,    11706    reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                                5 of   9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
        Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO.  1                  Document 1-1 Filed 06/24/21 Page RECEIVED
                                                                     7 of 10 PageID #: 12
                                                                               NYSCEF:  01/27/2021




                            TWENTY-FIFTH: That at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees controlled premises located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                            TWENTY-SIXTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees maintained premises located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                            TWENTY-SEVENTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, was the owner and/or one of the owners of the building located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                            TWENTY-EIGHTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees operated the building located at 1900 The

                    Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                           TWENTY-NINTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees managed the building located at 1900

                    The Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                           THIRTIETH: That at all times hereinafter mentioned, defendant, DEER PARK

                   ENTERPRISE, LLC, its agents, servants and/or employees controlled the building located at 1900

                   The Arches Circle, #7073, Deer Park, County of Suffolk, New York.

                           THIRTY-FIRST: That, at all times hereinafter mentioned, defendant, DEER PARK

                   ENTERPRISE, LLC, its agents, servants and/or employees maintained the building located at 1900

                   The Arches Circle, #7073, Deer Park, County of Suffolk, New York.




This isLawa Offices
               copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which,   at the
SIBEN & SIBEN,       time of its printout from the court system's electronic website, had not yet been reviewed and
                  LLP.
approved    by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
      90 East Main St.
filings   forNYvarious     reasons, readers should be aware that documents bearing this legend may not have been
    Bay Shore,    11706
accepted for filing by the County Clerk.                                                                               6 of   9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
        Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO.  1                  Document 1-1 Filed 06/24/21 Page RECEIVED
                                                                     8 of 10 PageID #: 13
                                                                               NYSCEF:  01/27/2021




                            THIRTY-SECOND: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, was the owner and/or one of the owners of the doorway and glass door located

                    at the tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park, County

                    of Suffolk, New York.

                            THIRTY-THIRD: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees operated the doorway and glass door

                    located at the tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park,

                    County of Suffolk, New York.

                            THIRTY-FOURTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees managed doorway and glass door located

                    at the tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park, County

                    of Suffolk, New York.

                            THIRTY-FIFTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees controlled doorway and glass door

                    located at the tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park,

                    County of Suffolk, New York.

                            THIRTY-SIXTH: That, at all times hereinafter mentioned, defendant, DEER PARK

                    ENTERPRISE, LLC, its agents, servants and/or employees maintained doorway and glass door

                    located at the tire department in the premises located at 1900 The Arches Circle, #7073, Deer Park,

                    County of Suffolk, New York.

                            THIRTY-SEVENTH: That, at all times hereinafter mentioned, the defendants, their agents,

                    servants and/or employees invited members of the general public into the aforesaid premises for

                    business purposes.


This isLawa Offices
                copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which,    at the
 SIBEN & SIBEN,    LLP.time of its printout from the court system's electronic website, had not yet been reviewed and
approved
       90 Eastby
               Mainthe
                    St. County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings    forNYvarious
     Bay Shore,    11706     reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                                7 of   9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                    INDEX NO. UNASSIGNED
        Case
NYSCEF DOC.   2:21-cv-03568-ARR-AYS
            NO.  1                  Document 1-1 Filed 06/24/21 Page RECEIVED
                                                                     9 of 10 PageID #: 14
                                                                               NYSCEF:  01/27/2021




                            THIRTY-EIGHTH: That on the 22nd day of September, 2020, while the plaintiff was lawfully

                    at the aforesaid location, she was caused to be propelled to the ground and was injured due to the

                    carelessness, recklessness and negligence of the defendants, their agents, servants and/or employees.

                           THIRTY-NINTH: That defendants, their agents, servants and/or employees were careless,

                    reckless and negligent in the ownership, operation, maintenance, management, supervision and

                    control of the aforesaid premises, building, and the doorway and door located thereat; in carelessly,

                    recklessly and negligently causing, allowing and/or permitting plaintiff to become injured; in failing

                   to provide plaintiff with a safe place to walk; in carelessly, recklessly and negligently causing,

                   allowing and/or permitting the aforesaid door to be dangerous and defective, creating a hazard; in

                   causing, allowing, and permitting the door to improperly and/or forcefully be jammed; in carelessly,

                   recklessly and negligently causing, allowing and/or permitting the door to exist in a broken,

                   defective, and irregular condition, creating a hazard and a snare; in failing to limit and/or otherwise

                   restrict access to the aforesaid doorway, knowing same was in a dangerous and defective condition;

                   in failing to post signs, notices and/or warnings of the dangerous and defective condition existing

                   thereat; in failing to erect barricades, fences, ropes, cones or other safety devices for the proper

                   protection of plaintiff and others; that defendant knew, or by reasonable inspection thereof, should

                   have known of the dangerous and defective condition existing thereat and failed to repair and/or

                   remedy the same; in carelessly, recklessly and negligently causing, allowing and/or permitting the

                   aforesaid condition be and remain for a long and unreasonable length of time under the

                   circumstances then and there existing; in failing to act as a reasonable and prudent person under the

                   circumstances then and there existing; in failing in their non-delegable duties to the plaintiff herein;

                   and, in other ways, acted in a careless, reckless and negligent manner.




This isLawaOffices
               copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which,   at the time of its printout from the court system's electronic website, had not yet been reviewed and
SIBEN & SIBEN,LLP.
approved
      90 Eastby
              Mainthe
                   St.  County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings    for
    Bay Shore, NY various
                  11706     reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                               8 of   9
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
        CaseNO.
NYSCEF DOC.  2:21-cv-03568-ARR-AYS
                1                  Document 1-1 Filed 06/24/21 Page 10 of 10 PageID
                                                                    RECEIVED        #: 15
                                                                              NYSCEF:  01/27/2021




                            FORTIETH: That, at all times hereinafter mentioned, defendant had actual, constructive

                    and/or written notice of the aforesaid dangerous and defective condition.

                            FORTY-FIRST: That by reason of the premises, this plaintiff was rendered sick, sore,

                    maimed and disabled; and she was injured, bruised and wounded about her head, body and limbs;

                    and upon information and belief, some of her injuries are of a permanent nature and character; and

                    she has suffered and continues to suffer physical pain and mental anguish; and she has been

                    incapacitated, all to her damage in a sum in excess of the monetary limits of any lower courts.

                            FORTY-SECOND: That this action falls within one or more of the exceptions set forth in

                    C.P.L.R. 1602.

                            WHEREFORE, plaintiff, DOLORES BOND, demands judgment against the defendant in a

                    sum in excess of the monetary limits of any lower courts, together with the costs and disbursements

                    of this action.

                                                                          MEN & SIBEN, LLP




                                                                                 STEPHEN G. SIBEN (
                                                                                 ANDRE B. SIBEN
                                                                                 JACQUELINE SIBEN ( )
                                                                                 MARK A. RUDNER ( )
                                                                          Attorneys for Plaintiff
                                                                          Office & P.O. Address
                                                                          90 East Main Street
                                                                          Bay Shore, New York 11706
                                                                          (631) 665-3400
                                                                          File No: 9/22/20 F




This isLawa Offices
               copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
SIBEN & SIBEN,
which,   at the   LLP.time of its printout from the court system's electronic website, had not yet been reviewed and
approved
      90 Eastby
              Mainthe
                   St.  County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings    forNY various
    Bay Shore,    11706     reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                               9 of   9
